DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
This a response to Applicant’s amendment filed on 28 February 2022, wherein: 
Claims 1, 12, and 19 are amended.
Claims 6, and 15-18 are original.
Claims 2 and 7-11 are previously presented.
Claims 3-5, 13, 14, and 20 are cancelled.
Claims 1, 2, 6-12, and 15-19 are pending.

Information Disclosure Statement
The improper information disclosure statement identified in the Office Action mailed 26 May 2021 is maintained and incorporated by reference.  It is reproduced below for Applicant’s convenience.

The information disclosure statement filed 12 June 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the list of non-patent references contains either one or more non-compliances with format requirements.  According to § 1.98(b)(5):
“Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
In particular, one or more references listed under “Non-Patent Literature Documents” lack one or more of these elements.  Importantly, identification of relevant pages of each publication ensures that the Office was informed of the specific portion to be considered, especially for voluminous works, and that it has received all identified pages.  Moreover, in the case of voluminous works such as books and websites, failure to cite relevant pages or webpages presents a boundless search.  Specific references to particular contents within these works by page number or similar indices are suggested.
The IDS submission amounts to an excess of 2000 pages.  This is clearly voluminous.  The lack of explicit page numbers in 500-700 page documents that sets forth subject matter relevant to the claimed invention provides a boundless search.  
Accordingly, due to the voluminous length of the total number of pages accompanying the documents listed in the submission, only a cursory review of the references could be performed by the Examiner.  
.

  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an essential structural element to perform the step of “electronically” receiving.  Dependent claims 2 and 6-11 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 2, 6-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Regarding claims 1, 2, 12, and 19, the disclosure fails to provide sufficient written description for “determining a meaningfulness measurement wherein the meaningfulness measurement is a value determined by combining a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the plurality of known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes” in claims 1, 12, and 19 and “wherein combining the quantity of recognizable player constructs with the similarity between elements in the class and by the similarity between the classes comprises multiplying together the quantity of recognizable player constructs with the similarity between elements in the class and the similarity between the classes” in claim 2 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the disclosure merely identifies 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 2, 6-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
STEP 1
The instant claims are directed to a method and products which falls under the four statutory categories (STEP 1: YES).
STEP 2A, PRONG 1
However, the instant claims recite obtaining a plurality of known objects; receiving data; determining, using the data, a player construct, the player construct including an overall shape of the plurality of physical building blocks as constructed by a player and determined based on a relative location of the plurality of physical building blocks to each other based on the first location data for each of the plurality of physical building blocks; comparing the player construct to the plurality of known objects to determine whether a comparison of the player construct and one of the plurality of known objects exceeds a matching threshold; based on the comparison exceeding the matching threshold, assigning the player construct to a class associated with the one of the plurality of known objects; and determining a meaningfulness measurement wherein the meaningfulness measurement is a value determined by combining a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the plurality of known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes.  The claims further recite wherein combining the quantity of recognizable player constructs with the similarity between elements in the class and by the similarity between the classes comprises multiplying together the quantity of recognizable player constructs with the similarity between elements in the class and the similarity between the classes; or further comprising: scaling the player construct and one of the plurality of known objects to a same predetermined size; applying a grid to the player construct and the one of the plurality of known objects; and for each cell in the grid that is partially filled: determining whether an amount filled exceeds a fill threshold for a given cell; and based on the amount filled following rules or instructions) by collecting information, analyzing the information, and producing the results of the collection and analysis.  Additionally, these steps of collecting (obtaining and receiving), comparing, assigning, determining, diagnosing, scaling, applying, filling, comparing, averaging, combining, and customizing are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a plurality of known objects (claims 1, 12, and 19), a plurality of physical building blocks with embedded 
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  
least evidenced by the manner in which this is disclosed that indicates that the additional
elements are sufficiently well-known that the specification does not need to describe the
particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above. For instance, para. 3 explicitly identifies that the “subject matter claimed in the present disclosure is not limited to embodiments that solve any disadvantages or that operate only in environments such as those described” and para. 37 explicitly identifies that the “methods illustrated in Figures 2-6 may be implemented by any device or system”. Additionally, the disclosure identifies that the location sensing and associated transmitting and “electronically” receiving of sensor data representative of location data is merely adding insignificant pre-solution data gathering activities to a judicial exception.  For instance, the courts have recognized that receiving or transmitting data over a network is a well-understood, routine, and conventional computer function when claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II)(i).  See, for example, at least para. 24-26 which generically describes the location sensing and electronic communication to computing device and para. 25 which explicitly identifies that physical [building] blocks may include any type of object or component that may be combined with others to form a shape or object.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  The above also evidences that the additional elements are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Thus, the claimed method is construed as performed entirely by a human.  Viewed both individually, and as a whole, the additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's remaining arguments filed 26 August 2021 have been fully considered but they are not persuasive. 
 
Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that para. 91 of the specification provides support for how a meaningfulness measurement is calculated and para. 92 identifies that the combination of block 530 may directly be the meaningfulness measurement.
Examiner respectfully disagrees.  While Applicant's arguments with respect to para. 92 are acknowledged regarding new matter, sufficient written description in the disclosure for the limitations at issue has not been found.  For instance, the language of block 530 in Fig. 5 does not match the language of the claimed limitation of determining a meaningfulness measurement.  As identified in the rejection above, the disclosure merely identifies that a meaningfulness measurement may be based on “a quantity of player constructs, including the 
Applicant then asserts that para. 41, 42, and/or 46 describe the quantity of player constructs as being determined.
It is unclear how para. 41 and 42 and/or para. 46 could describe the quantity of player constructs as being determined. (Bolded for emphasis).  For the purposes of compact prosecution, Applicant’s assertion is construed as para. 41, 42, and 46.  With this in mind, Examiner respectfully disagrees.  In particular, para. 41, 42, and 46 merely recite that the determination of a player construct in results-based language without any substantive description of the steps or calculations involved.
Applicant also asserts that para. 77 with Equation 5 provide a specific description of one approach to determine similarity between different elements of a class and that para. 85 with Equation 7 provide a specific description of one approach to determine similarity between the class and one or more other classes.
Examiner respectfully disagrees.  In particular, both of these paragraphs and equations provide generic equations with non-descript variables that are not fully defined.  For instance, these equations are based on a basic comparison of elements in a grid but they are described using variables such as c, m, r, and s, etc. that are not fully described in the specification.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims integrate any abstract idea into a practical application because 
Examiner respectfully disagrees. The assertion that the use of a machine is integral to the steps presented in the method claim is merely a conclusory statement made without evidentiary support. In contrast, the rejection identifies that the mere use of a computing device to perform those steps is not integral to the steps presented in the method claim as the machine is merely an object on which the method operates which does not integrate the judicial exception into a practical application or provide significantly more. See MPEP 2106.05(b)(II). Further, the use of a machine in the claims contributes only nominally or insignificantly to the execution of the claimed method, and therefore does not integrate a judicial exception or provide significantly more. See MPEP 2106.05(b)(III). Lastly, the claimed computing device is claimed in only the most generic of manners. See, for example, at least claim 19 which merely recites "a memory" and "a processor operatively coupled to the memory, the processor being configured to execute instructions to" perform the method. See MPEP 2106.05(b)(I). It is also distinctly noted that no actual computing device is claimed in the method claims 1-3 and 6-11. Thus, the method of claims 1-3 and 6-11 could reasonably be construed as being performed entirely by a human. 
Applicant then asserts that the claims have been amended to explicitly recite embedded sensors in a plurality of physical building blocks which are integral to the claims.
Examiner respectfully disagrees.  The "embedded sensors in a plurality of physical building blocks" are not integral to the claims as they are not actively involved in the claimed process and are merely the source of the data. See, for example, at least MPEP 2106.05(b) which examples a court decision which identified that the "Internet is merely described as the source of the data. We have held that mere '[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory."' See also MPEP 2106.05(g) & (h) regarding insignificant extra-solution activity and field of use, respectively.  Furthermore, the disclosure identifies that the 
Applicant then asserts that sensor data from the physical building blocks is used to determine a player construct, and that player construct is at the core of any analysis performed.  Thus, the claims are tied to a specific practical application and cannot be performed by a generic computer.
Examiner respectfully disagrees.  The use of sensor data to determine a player construct is merely adding insignificant pre-solution activity which does not amount to an inventive concept as it is only nominally or tangentially related to the claimed invention by mere data gathering activity.
The rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715